DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martineau et al. (FR 2977805 A1). Martineau discloses a suction oil filter (fig. 1) for a transmission or an internal combustion engine, comprising: 
Re claim 1, an oil filter housing (23,24) made of plastic (abstract) having at least one suction channel (52) connectable to a suction side (fig. 1) of a suction pump (4) and at least one return channel (62) opening into the suction channel for a return pressurized oil flow (fig. 1) returned by the suction pump, wherein the return channel  comprises at least one nozzle (nozzle is the opening at B between 60 and 78) in the region of its opening into the suction channel, and at least one pressurized oil supply pipe (17,75) connected to the return channel and connectable to a pressure side of the suction pump (fig. 1), wherein aside from the return channel the pressurized oil supply pipe is positively connected to the oil filter housing by way of at least one contour connection (contour connection between 75 and 23 shown in fig. 6).
Re claim 2, wherein the pressurized oil supply pipe is made of plastic (specification describes 23 and 75 being made of plastic).
Re claim 3, wherein the at least one contour connection comprises one or more sliding guides (the interface between 40 and 45 serving as sliding guides to guide 75 thereon).
Re claim 4, wherein the one or more sliding guides comprise one or more dovetail guides and/or one or more rail guides (fig. 5 shows a portion of 45 flaring from a small region into an enlarged region that is construed as dovetail guides, and, the interface between 40 and 45 is construed as rail guides for engaging with 75).
Re claim 5, wherein the one or each of the sliding guides extends in or approximately in a return channel direction in which the return channel extends (fig. 5).
Re claim 6, wherein aside from the suction channel, the pressurized oil supply pipe is additionally connected to the oil filter housing by at least one snap connection (fig. 6 shows 75 is snapped into the recess of 45).
Re claim 8, wherein the pressurized oil supply pipe is inserted together with the nozzle into the return passage (fig. 8 shows when 75 is inserted, both of the supply pipe and nozzle is formed in the return passage).
Re claim 9, wherein the nozzle is latched with the pressurized oil supply pipe (fig. 8 shows the latched position when 75 is mounted into 45).
Re claim 13, further comprising at least one filter medium (22), with which oil introduced into the oil filter housing is being filtered, is provided in the oil filter housing (fig. 8).
Re claim 14, wherein the oil filter housing comprises an oil return opening (9) connectable to the pressure side of the suction pump for returning at least part of the oil suctioned by the suction pump, wherein the oil return opening and the suction channel are disposed on different sides of the filter medium (fig. 2).
Re claim 16, wherein the pressurized oil supply pipe comprises: a curved section (section at 60 shown in fig. 7) connected to the return channel; and a straight section (section at 64 shown in fig. 2) one of which is connected to the curved section and an U.S. Serial No. 16/336,101opposite end terminating in a free end (15); wherein the straight section of the pressurized oil supply pipe extends in or approximately in a return channel direction in which the return channel extends (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martineau et al. (FR 2977805 A1) in view of Rosendahl et al. (US Pub No 2007/0017745 A1). Martineau discloses the suction oil filter (as cited above). Martineau does not disclose:
Re claim 7, wherein the pressurized oil supply pipe is additionally connected to the oil filter housing by at least one self-tapping screw.
However, Rosendahl teaches a suction oil filter (fig. 1):
Re claim 7, wherein the pressurized oil supply pipe is additionally connected to the oil filter housing by at least one self-tapping screw (fig. 1 top left shows a self-tapping screw for mounting various structure to the housing; this screw mounting means is taught to Martineau for securing the supply pipe to the housing).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the self-tapping screw, as taught by Rosendahl, to better secure the pipe to the housing.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martineau et al. (FR 2977805 A1) in view of Rosendahl et al. (US Pub No 2014/0144831 A1). Martineau discloses the suction oil filter (as cited above). Martineau does not disclose:
Re claim 10, wherein the pipe interior of the pressurized oil feed pipe forming a flow channel has an oval cross-section at least in its end region facing the nozzle.
However, Rosendahl teaches a suction oil filter:
Re claim 10, wherein the pipe interior of the pressurized oil feed pipe forming a flow channel (11a) has an oval cross-section (fig. 3 shows 11a having an oval cross-section) at least in its end region facing the nozzle (11).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the oval cross-section, as taught by Rosendahl, to achieve the desired Venturi effect.

Allowable Subject Matter
Claims 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654